Name: Commission Regulation (EEC) No 1436/92 of 2 June 1992 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: trade;  trade policy;  economic geography;  Europe;  plant product
 Date Published: nan

 3. 6. 92 Official Journal of the European Communities No L 151 /13 COMMISSION REGULATION (EEC) No 1436/92 of 2 June 1992 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1992/93 marketing year Whereas, in view on the one hand of production figures for 1992 and foreseeable consumption of breadmaking common wheat in Spain and on the other hand of the desirable rate of growth of trade, the indicative ceiling provided for in Article 83 of the Act of Accession should be fixed at 600 000 tonnes for a period covering the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplemen ­ tary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985 (3), as last amended by Regulation (EEC) No 829/92 (4), fixes the indicative ceiling for imports of common wheat of breadmaking quality into Spain for the 1991 /92 marketing year ; Whereas, in accordance with Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) (% as last amended by Regu ­ lation (EEC) No 3296/86, the Commission was notified by 6 April 1992 of applications for STM licences for imports into Spain of common wheat of breadmaking quality covering quantities far exceeding the abovemen ­ tioned indicative ceiling ; whereas special measures were adopted in Commission Regulation (EEC) No 919/92 of 10 April 1992 concerning applications for STM licences for cereals submitted on 6 April 1992 for imports of common wheat into Spain f6) ; HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 598/86 is replaced by the following : 'Article 4 The indicative ceiling for imports of common wheat of breadmaking quality shall be 600 000 tonnes for the 1992/93 marketing year.' Article 2 Article 1 (2) of Regulation (EEC) No 919/92 is hereby deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. O OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 58, 1 . 3 . 1986, p. 16. (4) OJ No L 87, 2. 4. 1992, p. 19. O OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 98, 11 . 4. 1992, p. 10 .